Contact:Kathleen Campbell, Marketing DirectorFirst Citizens National Bank 570-662-042215 S. Main Street 570-662-8512 (fax)Mansfield, PA 16933 Citizens Financial Services, Inc. Reports First Quarter 2011 Earnings MANSFIELD, PENNSYLVANIA— April 28, 2011 – Citizens Financial Services, Incorporated (OTC BB: CZFS), parent company of First Citizens National Bank, has released its unaudited financial performance for the first quarter ended March 31, 2011. Net income for the three months ended March 31, 2011 totaled $2,830,000 which compares to $2,746,000 for the 1st quarter of 2010.This represents an increase of $84,000, or 3.1%.Earnings per share of $.98 increased 3.2% from $.95 per share last year.Annualized return on equity for the comparable periods was 16.57% and 18.22%, while return on assets was 1.38% and 1.50%, respectively. As of March 31, 2011, total assets were $840.2 million, which was an increase of $27.7 million from December 31, 2010, and an increase of $90.4 million from March 31, 2010, or 12%.The investment portfolio totaled $285 million as of March 31, 2011.This compares to $251.3 million as of December 31, 2010 and $217 million as of March 31, 2010.Net loans have decreased $6.9 million during the 1st quarter of 2011 to a total of $460.7 million, primarily due to fewer lending opportunities in the current economic environment.CEO and President Randall E. Black stated, “Even though loans have declined, we continue to see positive impacts on our local economy due to the natural gas exploration efforts related to the Marcellus Shale, which have created lending opportunities.We continuously review and pursue these opportunities, subject to our commitment to maintaining disciplined underwriting standards”.Deposits have increased $23.8 million from December 31, 2010. Mr. Black further stated, “Our credit quality has improved from December 31, 2010 and continues to compare favorably to our peers.Non-performing assets as a percent of loans was 2.31% as of March 31, 2011, which compares to 2.80% as of December.As a result, our provision for loan losses for the 1st quarter of 2011 was $225,000 compared with $305,000 for the first quarter last year”. Stockholders’ equity totaled $71 million at March 31, 2011, representing an increase of $2.4 million, or 3.4%, from December 31, 2010.Compared to March 31, 2010, stockholders’ equity has increased $7.3 million, or 11.5%.Book value per share was $24.06 compared with $21.44 as of March 31, 2010, an increase of 12.2%.First Citizens remains well capitalized based upon regulatory guidelines.A cash dividend of $.26 ½ per share was declared on April 5, 2011.This dividend will be paid on April 29, 2011 to shareholders of record as of April 15, 2011, which is an increase of 3.9% over the cash dividend declared one year ago. Citizens Financial Services, Inc. has over 1,500 shareholders, the majority of whom reside in Potter, Tioga, and Bradford Counties, Pennsylvania and Allegany County, New York, where their 18 offices are located. Note: This press release may contain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Actual results and trends could differ materially from those set forth in such statements due to various factors. These factors include operating, legal and regulatory risks; changing economic and competitive conditions and other risks and uncertainties. 1 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED BALANCE SHEET (UNAUDITED) March 31 December 31 March 31 (in thousands except share data) ASSETS: Cash and due from banks: Noninterest-bearing Interest-bearing Total cash and cash equivalents Available-for-sale securities Loans (net of allowance for loan losses: $6,068 at March 31, 2011; $5,915 at December 31, 2010 and $5,151 at March 31, 2010) Premises and equipment Accrued interest receivable Goodwill Bank owned life insurance Other assets TOTAL ASSETS LIABILITIES: Deposits: Noninterest-bearing Interest-bearing Total deposits Borrowed funds Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred Stock $1.00 par value; authorized 3,000,000 shares at March 31, 2011 and December 31, 2010: none as of March 31, 2010; none issued in 2011 or 2010 - - - Common stock $1.00 par value; authorized 15,000,000 shares at March 31, 2011 and December 31, 2010; 10,000,000 as of March 31, 2010;issued 3,104,434 shares at March 31, 2011 and December 31, 2010; 3,076,253 shares at March 31, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost:217,952 shares at March 31, 2011; 212,067 shares at December 31, 2010 and 206,421 shares at March 31, 2010 TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY 2 CITIZENS FINANCIAL SERVICES, INC. CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Three Months Ended March 31, (in thousands, except per share data) INTEREST INCOME: Interest and fees on loans Interest-bearing deposits with banks 22 14 Investment securities: Taxable Nontaxable Dividends 15 6 TOTAL INTEREST INCOME INTEREST EXPENSE: Deposits Borrowed funds TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Service charges Trust Brokerage and insurance 95 82 Investment securities gains, net 64 Earnings on bank owned life insurance Other TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy Furniture and equipment Professional fees FDIC insurance Other TOTAL NON-INTEREST EXPENSES Income before provision for income taxes Provision for income taxes NET INCOME Earnings Per Share Cash Dividends Paid Weighted average number of shares outstanding 3 Financial Highlights Three Months Ended March 31 Performance Ratios and Share Data: Return on average assets (annualized) 1.38% 1.50% Return on average equity (annualized) 16.57% 18.22% Cash dividends paid per share Earnings per share Weighted average shares outstanding Balance Sheet Highlights (dollars in thousands): March 31, 2011 December 31, 2010 March 31, 2010 Assets Investment securities: Available for sale Loans (net of unearned income) Allowance for loan losses Deposits Stockholders' Equity Non-performing assets Non-performing assets to total loans 2.31% 2.80% 1.69% Annualized net charge-offs to total loans 0.06% 0.04% 0.04% Average Leverage Ratio 8.38% 8.32% 8.30% Common shares outstanding Book value per share 4
